                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN DANIELS,                                                        CIVIL ACTION
                          Plaintiff,

                 v.

N.H.S. NORTH WESTERN HUMAN                                            NO. 18-3128
SERVICES, MARLENE GREENE,
JEOVHANNA LEWIS, STACEY
MCMULLEN, PAUL SACHS, MICHEAL
WENCROWICK, JOHN DOE 1, AND
JOHN DOE 2,
                Defendants.

                                       MEMORANDUM OPINION

    I. BACKGROUND

        On July 25, 2018, pro se Plaintiff Shawn Daniels initiated this action against N.H.S.

Northwestern Human Services and individual defendants, claiming civil rights violations. The

Second Amended Complaint, see ECF No. 54, alleges that while Plaintiff was a resident at

Douglas House, a residential treatment facility, the staff there violated his First, Fourth, Fifth,

Eighth, and Fourteenth Amendment rights. 1 Plaintiff is suing under Section 1983 to recover for

the alleged constitutional violations. In the year-and-a-half that this case has been pending, the

Court has granted Plaintiff numerous extensions. See ECF Nos. 16, 53, 64 & 70. The Court has

also held two on-the-record status conferences with the parties and a hearing on the motion to

dismiss. See ECF Nos. 51, 72 & 77. Before the Court now is Defendants’ motion to dismiss.

    II. DISCUSSION

        When evaluating a complaint, factual allegations are scrutinized under Rules 8(a) and


1
 Plaintiff alleges that Defendant N.H.S. Northwestern Human Services operates Douglas House. Defendants
maintained in their briefing and at the motion to dismiss hearing that N.H.S. Northwestern Human Services has been
improperly designated, and that Merakey Philadelphia runs Douglas House. Counsel for Defendants represents
Merakey Philadelphia.
12(b)(6) to determine if the allegations and inferences proposed from those allegations are

plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 683 (2009). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” See id. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “[R]ote recitals of the elements of a cause of action, legal conclusions, and mere

conclusory statements” are disregarded. James v. City of Wilkes-Barre, 700 F.3d 675, 679 (3d

Cir. 2012). The relevant question is not whether the claimant “will ultimately prevail . . . but

whether [the] complaint [is] sufficient to cross the federal court’s threshold.” Skinner v. Switzer,

562 U.S. 521, 531 (2011).

       To state a claim under Section 1983, a plaintiff must show that the defendants were

acting “under color” of state law. See 42 U.S.C. § 1983; Flagg Bros., Inc. v. Brooks, 436 U.S.

149, 155 (1978). Merakey Philadelphia and its employees can only be liable under Section 1983

if they can “fairly be said to be [] state actor[s].” Lugar v. Edmondson Oil Co., 457 U.S. 922,

937 (1982). Courts use four tests to determine if a party is a “state actor” for Section 1983

liability. First, a private entity may be liable where there is a “sufficiently close nexus between

the state and the challenged action of the [private] entity.” Blum v. Yaretsky, 457 U.S. 991, 1004

(1982). Second, a private entity may be liable where “[t]he state has so far insinuated itself into

a position of interdependence” with a private entity that “it must be recognized as a joint

participant in the challenged activity[.]” Burton v. Wilmington Parking Auth., 365 U.S. 715, 725

(1961). Third, the “joint action test” is satisfied where a private party is a “willful participant in

joint action with the State or its agents.” Lugar, 457 U.S. at 941. Fourth, the “public function

test” is satisfied where the private entity has been delegated a power “traditionally exclusively

reserved to the State.” Jackson v. Metropolitan Edison Co., 419 U.S. 345, 352 (1974).



                                                   2
        Giving the utmost consideration to Plaintiff’s pro se status, see Erickson v. Pardus, 551

U.S. 89, 94 (2007) (requiring pro se filings “to be liberally construed”), Plaintiff has not alleged

sufficient facts to satisfy any of these tests. Plaintiff describes Douglas House as a “calm and

comfortable residential treatment house oriented place” and a “big duplex house [where] you can

come and go as you please.” He states that he was a “resident” of Douglas House, which at the

motion to dismiss hearing he referred to as “a company.” His only allegation that describes the

relationship between Douglas House and the state is the following:

        ‘Douglas House’ is a community residential rehabilitation residence under
        operation of N.H.S. Northwestern Human Services who is from my knowledge
        integrated working with the City of Philadelphia and its prison institutions and the
        state as well.

This vague allegation is a “mere conclusory statement[]” that must be disregarded. James, 700

F.3d at 675. Taken together, the allegations suggest that Douglas House is a private entity and

thus the allegations are insufficient to “state a claim to relief that is plausible on its face.” Iqbal,

556 U.S. at 678.

        Having failed to meet the threshold “state actor” requirement, all of Plaintiff’s claims

against Defendants must fail. Defendants’ motion to dismiss is granted, and the claims are

dismissed with prejudice. 2 An appropriate order follows.


March 10, 2020                                               BY THE COURT:


                                                             /s/Wendy Beetlestone, J.

                                                             _______________________________
                                                             WENDY BEETLESTONE, J.



2
  Although leave to amend should be freely granted “when justice so requires . . . a court may deny leave to amend
when such amendment would be futile.” Budhun v. Reading Hosp. and Med. Ctr., 765 F.3d 245, 259 (3d Cir. 2014)
(internal quotations omitted).

                                                        3
